Citation Nr: 1042360	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in July 2008.  A statement of 
the case was issued in March 2009, and a substantive appeal was 
received in May 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to an initial rating in 
excess of 20 percent for service-connected diabetes mellitus type 
II.  In support of his claim, the Veteran reports that he used to 
be an avid runner and cyclist, but his physical activities have 
been greatly reduced.  In a statement received in May 2009, the 
Veteran reported that per medical advice he stopped engaging in 
the aforementioned activities.  It appears that the Veteran is 
suggesting that there has been a regulation of activities.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the 
circumstances, VA examination is appropriate to ascertain the 
current severity of the diabetes. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA 
diabetes examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  All medically indicated 
special tests should be accomplished, and 
all examination findings should be clearly 
reported to allow for application of VA 
rating criteria for diabetes mellitus (to 
specifically include whether the Veteran's 
diabetes requires insulin, restricted diet, 
and regulation of activities.).

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


